Exhibit 10.61

 

FIRST AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of June 29, 2001 (this
“Amendment”), by and among DIGITAS LLC (the “Borrower”), a Delaware limited
liability company, and DIGITAS INC., a Delaware corporation, VESUVIO, INC., a
Delaware corporation, BRONNER SLOSBERG HUMPHREY CO., a Massachusetts business
trust, and BSH HOLDING LLC, a Delaware limited liability company, as Guarantors,
and FLEET NATIONAL BANK, a national banking association, and the other lending
institutions listed on Schedule 1 to the Credit Agreement (collectively, the
“Banks”) and FLEET NATIONAL BANK as agent for the Banks (the “Agent”), amending
certain provisions of the Revolving Credit Agreement, dated as of July 25, 2000
(the “Credit Agreement”), by and among the Borrower, the Guarantors, the Banks
and the Agent. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.

 

WHEREAS, the Borrower and the Bank desire to amend the Credit Agreement as
provided more fully herein below;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1. Amendment to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

(a) Section 1.1 of the Credit agreement is amended by adding the following new
definition to such §1.1 in the appropriate alphabetical order:

 

Cash Equivalents. As to the Parent Companies, the Borrower and their
Subsidiaries, (a) securities issued or directly and fully guaranteed or insured
by the United States of America and having a maturity of not more than six (6)
months from the date of acquisition; (b) certificates of deposit, time deposits
and eurodollar time deposits with maturities of six (6) months or less from the
date of acquisition, bankers’ acceptances with maturities not exceeding six (6)
months and overnight bank deposits, in each case, (i) with any Banks or (ii)
with any domestic commercial bank organized under the laws of the United States
of America or any state thereof, in each case having a rating of not less than A
or its equivalent by S&P or any successor and having capital and surplus in
excess of $1,000,000,000; (c) repurchase obligations with a term of not more
than seven (7) days for underlying securities of the types described in clauses
(a) and (b) above; and (d) any commercial paper or finance company paper issued
by (i) any Bank or any holding company controlling any Bank or (ii) any other
Person that is rated not less than “P-1” or “A-1” or their equivalents by
Moody’s or S&P or their successors.

 

(b) Section 11.3 is amended by adding the following new sentence at the end of
such §11.3:

 

Notwithstanding the foregoing, this §11.3 shall not be tested during the
Reference Period ending on June 30, 2001.

 

(c) Section 11 is further amended by adding the following new §11.4:

 

11.4 Minimum Liquidity. The Borrower will not permit the sum of cash, Cash
Equivalents and marketable securities maintained by the Parent Companies, the
Borrower and their Subsidiaries on their balance sheets to be less than
$25,000,000 at any time. Only marketable securities which are not subject to any
restriction upon transfer shall be included when determining compliance with
this §11.4.



--------------------------------------------------------------------------------

§2. Conditions to Effectiveness. This Amendment shall not become effective until
the Agent shall have received a counterpart of this Amendment executed by the
Borrower, the Guarantors, the Banks and the Agent.

 

§3. Representations and Warranties. The Borrower hereby represents and warrants
to the Banks and the Agent as follows:

 

(a) Representation and Warranties in the Credit Agreement. The representations
and warranties of the Borrower and the Guarantors contained in the Credit
Agreement were true and correct in all material respects as of the date when
made and continue to be true and correct in all material respects on the date
hereof, except to the extent of changes resulting from transactions or events
contemplated by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse to the Borrower or such Guarantor, or to the extent that
such representations and warranties relate expressly to an earlier date.

 

(b) Ratification, Etc. Except as expressly amended or waived hereby, the Credit
Agreement, and all documents, instruments and agreements related thereto, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. The Credit Agreement, shall together with this Amendment, be read
and construed as a single agreement. All references in the Credit Agreement or
any related agreement or instrument shall hereafter refer to the Credit
Agreement as amended hereby.

 

(c) Authority, Etc. The execution and delivery by the Borrower and each
Guarantor of this Amendment and the performance by the Borrower and each
Guarantor of all of its agreements and obligations under the Credit Agreement as
amended hereby are within the authority of the Borrower and each such Guarantor
and have been duly authorized by all necessary action on the part of the
Borrower and each of the Guarantors.

 

(d) Enforceability of Obligations. This Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of the
Borrower and each Guarantor enforceable against the Borrower and each Guarantor
in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of, creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

(e) No Default. No Default or Event of Default has occurred and is continuing,
and no Default or Event of Default will exist after execution and delivery of
this Amendment.

 

§4. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment (a) shall
be construed to imply a willingness on the part of the Banks to grant any
similar or other future amendment or waiver of any of the terms and conditions
of the Credit Agreement or the other Loan Documents and (b) shall in any way
prejudice, impair or effect any rights or remedies of the Banks or the Agent
under the Credit Agreement or the other Loan Documents.

 

§5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

 

§76 Expenses. Pursuant to §17 of the Credit Agreement, all costs and expenses
incurred or sustained by the Banks and the Agent in connection with this
Amendment, including the fees and disbursements of legal counsel for the Agent
in producing, reproducing and negotiating the Amendment, will be for the account
of the Borrower whether or not the transactions contemplated by this Amendment
are consummated.

 

§7. Miscellaneous. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

2



--------------------------------------------------------------------------------

DIGITAS LLC

By:

                                        
                                        
                                              

  Name:

   

  Title:

DIGITAS INC., as a Guarantor

By:

                                        
                                        
                                              

  Name:

   

  Title:

VESUVIO, INC., as a Guarantor

By:

                                        
                                        
                                              

  Name:

   

  Title:

BRONNER, SLOSBERG HUMPHREY CO., as a Guarantor

By:

                                        
                                        
                                              

  Name:

   

  Title:

BSH HOLDING LLC, as a Guarantor

By:

                                        
                                        
                                              

  Name:

   

  Title:

FLEET NATIONAL BANK, individually and as Agent

By:

                                        
                                        
                                              

  Name: Patricia K. Conry,

   

  Senior Vice President

 

3